This was a suit to enjoin the enforcement and application of House Bill No. 749, Chapter 17405, Acts 1935, providing for the creation of Municipal Delinquent Tax Adjustment Boards. Mr. Presiding Justice ELLIS, Mr. Justice TERRELL and Mr. Justice BUFORD vote in favor of reversal of the decree below, for the reason stated in their several expressions of opinion filed herewith. Mr. Chief Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice DAVIS are of the opinion that Chapter 17405, Acts 1935, is unconstitutional for the reasons stated in the opinion of Mr. Chief Justice WHITFIELD, which opinion is concurred in by Mr. Justice BROWN and Mr. Justice DAVIS. Mr. Justice DAVIS in a separate opinion votes for the reversal of the decree appealed from for the reasons assigned by him in the separate opinion he has prepared and filed herein, but concurs with Mr. Chief Justice WHITFIELD in the view that Chapter 17405, supra, is unconstitutional.
The decree is accordingly reversed without prejudice, with directions to dismiss the bill of complaint in the court below. See: Lee, Comptroller, v. Bond-Howell Lumber Co., 123 Fla. 202, 166 Sou. Rep. 733.
Reversed without prejudice with directions.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 147